DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2020 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeong (KR 101194899, hereinafter Hyeong, listed on IDS) in view of Tsutomu (JP 2012239956, hereinafter Tsutomu, listed on IDS).
Regarding claim 1, Hyeong discloses a milk-of-lime preparation apparatus having a waste heat recovery line, comprising:
a water tank (figure 2, tank 60) that receives water from a water supply pipe and stores the received water inside the water tank (see figure 2);
a raw material input pipe (raw material supply tube 20) that transfers calcine lime powder from a first end to a second end of the raw material input pipe through pressure supply (via air system 102) from a BCT vehicle (supply means 100; paragraph 0044) that carries the calcine lime powder;
a water input pipe (water tube 28) that transfers the received water to a second end of the water input pipe (see figure 2);
a milk-of-lime tank (storage tank 12) that receives the water from the second end of the water input pipe, that receives the calcine lime powder from the second end of the raw material input pipe, and that stirs the received calcine lime powder and the water by means of a stirrer (impeller 14) installed inside the milk-of-lime tank, to prepare and store milk-of-lime;
a discharge pipe (drain 16) that is installed at one side of the milk-of-lime tank to discharge the milk-of- lime stored inside the milk-of-lime tank; and
a waste heat recovery line (external tank 13 and hot tube 62) that exchanges heat with the milk-of-lime stored inside the milk-of-lime tank and then moves the water  back inside the water tank (paragraph 0040).
Hyeong discloses water moving through a waste heat recovery line and back to the water tank, but is silent to the water tank receiving room temperature water from the water supply pipe and the water circulates from the water tank through the water input pipe, through the heat recovery line, and back to the water tank, instead teaching water entering the waste heat recovery line from an external source without being put in the tank first.  Tsutomu teaches a system including a water tank (figure 1, tank 12) in which raw water is pumped into the tank from a water supply pipe (inlet 92) and then is moved through a water input pipe (pipes 28 and 30) through a heat recovery line (heat exchanger 18) and back to the water tank (via pipe 32).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the water system of Tsutomu (in which water is stored in a tank and circulated) for that of Hyeong (in which water in added directly to the heat recovery line and then stored in the tank) because the simple substitution of one known system for another would provide only the expected result of heating the water in the tank through the heat exchange system, as evidenced by both referenced.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Hyeong is silent to the circulating waste heat recovery system as recited.  Tsutomu is relied upon, as above, to teach a circulating heat recovery system, and further to teach the waste heat recovery line comprising a transfer pipe (figure 1, pipes 28 and 30) of which a first end is connected with a lower portion of the water tank (tank 12) and that transfers the water stored in the water tank to a second end of the transfer pipe, a heat exchange pipe (heat exchanger 18) of which a first end is connected with the transfer pipe and of which a second end passes through the inside of the milk-of-lime tank (unit 16), and a recovery pipe (pipe 32) of which a first end is connected with the second end of the heat exchange pipe and of which a second end is connected with an upper portion of the water tank (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the water system of Tsutomu for that of Hyeong because the simple substitution of one known system for another would provide only the expected result of heating the water in the tank through the heat exchange system, as evidenced by both referenced.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 3, Hyeong discloses a milk-of-lime temperature sensor (figure 2, temperature sensor 38a) that senses a temperature of the milk-of-lime stored inside the milk-of-lime tank, a water temperature sensor (temperature sensor 38c) that senses a temperature of the water stored inside the water tank (because the water moves directly from the external tank 13 to the water tank 60, the water temperature measured by sensor 38c would represent the temperature of the water in the tank), and a controller (controller 50) that receives a temperature value sensed from each of the temperature sensors and operates the waste heat recovery line (paragraphs 0042 and 0043).
Regarding claim 4, Hyeong discloses the controller being configured to operate the waste heat recovery line to maintain certain temperatures in the water in response to temperatures in the milk-of-lime tank (paragraphs 0026 and 0041).  Although the reference does not explicitly disclose the recited temperatures, it would have been obvious to adjust the temperature response of the system for the purpose of maintaining a desired temperature in the water tank, especially given the role of the water tank in regulating the temperature of the system.
Regarding claim 7, Hyeong discloses one or more of the milk-of-lime tank, the water tank, the water input pipe, and the waste heat recovery line being thermally insulated (figure 2, insulation 58).
Regarding claims 9-12, see rejections of claims 1-4.  The method aspects of these claims directly relate to the structures set forth in claims 1-4, which are rendered obvious by the cited references.
Regarding claim 14, see rejection of claim 7.
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeong (KR 101194899, hereinafter Hyeong, listed on IDS) in view of Tsutomu (JP 2012239956, hereinafter Tsutomu, listed on IDS), as applied to claims 1 and 9 above, and further in view of Jun (KR 101084690, hereinafter Jun, listed on IDS).
Regarding claim 5, Hyeong is silent to a meter as recited.  Jun teaches a milk-of-lime preparation apparatus including a meter (figure 2, meter 190) installed in the milk-of-lime tank to measure a supply amount of raw materials and water from their respective pipes (paragraph 0039).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Hyeong with the meter of Jun for the purpose of ensuring accurate amounts of raw materials and water to make a desired mixture.
Regarding claim 6, Hyeong is silent to a vapor discharge hole as recited.  Jun teaches a milk-of-lime preparation apparatus wherein the milk-of-lime tank further comprises a vapor discharge hole (figure 4, outlet 200) that is installed on an upper portion such that vapor generated by a hydration reaction of the calcine lime powder and the water can be discharged outside; and the milk-of-lime preparation apparatus further comprises: a spray pipe (connection pipe 210) of which a first end is bifurcated from the water input pipe to receive the water from the water input pipe and of which a second end (nozzle 220) is located inside the vapor discharge hole to discharge the water; and a spray nozzle that is installed at the second end of the spray pipe to spray the water being discharged from the spray pipe such that the vapor being discharged through the vapor discharge hole is condensed (paragraphs 0064 and 0066).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Hyeong with the vapor discharge and spray system of Jun for the purpose of allowing vapor discharge and reducing the amount of water vapor introduced into the workspace (Jun: paragraph 0067).
Regarding claim 13, see the rejection of claim 5.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeong (KR 101194899, hereinafter Hyeong, listed on IDS) in view of Tsutomu (JP 2012239956, hereinafter Tsutomu, listed on IDS), as applied to claims 1 and 9 above, and further in view of Muscatell (US 7451611, hereinafter Muscatell).
Regarding claims 8 and 15, Hyeong is silent to one of more of the recited structures being installed underground, although Hyeong teaches structures being insulated (see rejection of claim 7).  Muscatell teaches burying tanks as a method of insulating them (column 3, lines 35-37).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have buried any or all of the insulated portions of the apparatus of Hyeong because installing such structures underground is a known method of insulating them, as evidenced by Muscatell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774